MEMORANDUM **
Blanca Elvira Diaz De Montenegro, a native and citizen of Colombia, petitions for review of an order of the Board of Immigration Appeals summarily affirming an Immigration Judge’s (“IJ”) denial of her applications for asylum, withholding of removal, and relief under the Convention Against Torture (“CAT”).
We have jurisdiction pursuant to 8 U.S.C. § 1252. Reviewing for substantial evidence, Ali v. Ashcroft, 394 F.3d 780, 784 (9th Cir.2005), we deny the petition for review.
Substantial evidence supports the IJ’s denial of asylum because Diaz De Montenegro was not directly harmed, see Prasad v. INS, 47 F.3d 336, 339 (9th Cir.1995), and her future fears of persecution are not objectively reasonable. See Nagoulko v. INS, 333 F.3d 1012, 1018 (9th Cir.2003).
*469Because Diaz De Montenegro cannot meet the lower standard of eligibility for asylum, she has failed to show that she is entitled to withholding of removal. See Prasad, 47 F.3d at 340.
Substantial evidence supports the IJ’s denial of CAT relief because Diaz De Montenegro did not establish that it is more likely than not that she will be tortured in Colombia. See El Himri v. Ashcroft, 378 F.3d 932, 938 (9th Cir.2004).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.